DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20, 22-25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claims 1-20 and 22 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “the mixture of the first and second metallic materials comprising a low-viscosity eutectic liquid with solid crystallites of the second metallic material in suspension; and allowing the mixture to cool at a sufficiently slow rate to cause the solid crystallites to precipitate out of the mixture preferentially onto floors and walls of the void regions and fill them with substantially solid metal”.
Claim 23-25 and 27 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “the eutectic liquid surface comprising mixture of the one or more metallic materials of the first layer in a liquid state and solid crystallites of at least one of the other metallic materials in suspension; and allowing the mixture to cool at a sufficiently slow rate to cause the solid crystallites to precipitate out of the mixture preferentially onto floors and walls of the void regions and fill them with substantially solid metal”.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816